361 U.S. 37 (1959)
WESTON
v.
SIGLER WARDEN.
No. 8, Misc.
Supreme Court of United States.
Decided October 26, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Lemuel C. Parker for petitioner.
Jack P. F. Gremillion, Attorney General of Louisiana, George M. Ponder, First Assistant Attorney General, and J. St. Clair Favrot for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment of the Court of Appeals is vacated and the case is remanded to the District Court with instructions to hear on the merits the petitioner's application for a writ of habeas corpus.
The stay of execution heretofore entered by the District Court is continued in effect pending such hearing and any appeal taken therefrom.